Under habeas corpus proceeding relator was remanded to custody without bail for the killing of F.J. Bell. Several questions are presented for revision by bills of exception in regard to the rejection of testimony. We pretermit any discussion of these questions; and express no opinion in regard to the matters presented by these bills. This is a matter purely of bail on the record, and we will not undertake to discuss errors or supposed errors of the judge in rejecting or admitting certain facts. This might become more or less important before a jury, but not on habeas corpus where bail is the only question.
We have reviewed the case as presented, and are of opinion that it is bailable. We are further of opinion that the bail should be fixed at the sum of $10,000, which is accordingly done. The officer having relator in custody will take his bail in the terms of the law for that amount, unless the court should be in session. Of course, then relator will be required to enter into recognizance in open court. The judgment is therefore reversed, and the relator granted bail in the sum of $10,000.
Reversed and bail granted.